Exhibit 99.1 NEWS FOR RELEASE: December 19, 2011 Charter Communications Names Thomas M. Rutledge as President and CEO Will succeed Michael J. Lovett following a transition period St. Louis, Missouri – Charter Communications, Inc. (NASDAQ: CHTR) (“Charter” or the “Company”) today announced that its Board of Directors has concluded its previously announced CEO search process and appointed Thomas M. Rutledge as President and Chief Executive Officer. Mr. Rutledge joins Charter immediately and will become the President and Chief Executive Officer effective February 13, 2012.Mr. Rutledge will also become a member of the Charter Board of Directors at that time. Mr. Rutledge, 58, joins Charter from Cablevision Systems Corporation, where he served as Chief Operating Officer from April 2004 until December 2011.A 34-year cable industry veteran, Mr. Rutledge previously served as president of Time Warner Cable.He began his career in 1977 at American Television and Communications (ATC), a predecessor company of Time Warner Cable.Mr. Rutledge currently serves on the board of the National Cable and Telecommunications Association (NCTA), and served as Chairman of the NCTA from 2008-2010. Mr. Rutledge will succeed Michael J. Lovett, who announced in October his plan to step down as President and Chief Executive Officer of Charter on the earlier of April 30, 2012 or when a successor was appointed.Mr. Lovett will remain in his current capacity until February 12, 2012 to assist Mr. Rutledge in the transition to the new role. EricL.Zinterhofer, Chairman of the Board of Charter, said, “After conducting a comprehensive search process, the Board is delighted to welcome Tom to the Charter team.Tom is a highly accomplished executive with a long track record of success.He has the rare combination of operational expertise and strategic vision to lead Charter through its promising next phase of growth.We look forward to working with him.On behalf of the Board of Directors, I would also like to thank Mike for his many contributions to Charter over the past eight years and for helping to establish a sound strategic and financial footing for the Company during that time.We wish him the best for the future.” Tom Rutledge stated, “Charter is an outstanding company with great people, products, assets and growth opportunities.I am honored to have been chosen for this role and look forward to working with the Charter team to provide superior products and services to our customers, create an exciting work environment for our employees and build continued value for our shareholders.I have great respect for what Mike has achieved with the Company and appreciate his commitment to ensuring a smooth transition.” “The Charter team has accomplished a tremendous amount over the past few years, and I couldn’t be more proud of them,” said Mike Lovett.“I share the Board’s enthusiasm for Tom, who is an exceptional leader. I am confident that I will be leaving Charter in excellent hands, poised for great success in the future.” In addition to his other roles previously mentioned, Mr. Rutledge currently serves on the boards of CableLabs, C-SPAN and the CTAM Educational Foundation. In 2011, he received NCTA's Vanguard Award for Distinguished Leadership, the cable industry's highest honor. He is a member of the Cable Hall of Fame and was inducted into the Broadcasting and Cable Hall of Fame in 2011. He received a B.A. in economics from California University in California, PA in 1977. About Charter Charter is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TV® video entertainment programming, Charter Internet® access, and Charter Phone®. Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, business telephone, video and music entertainment services, and wireless backhaul. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at charter.com. ### Media: Analysts: Anita Lamont
